Title: To James Madison from Elias Vander Horst, 21 April 1801 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


21 April 1801, Bristol. Has received no letters from State Department since writing his of 18 Mar. Notes that papers transmitted (which include London prices current) report two great events in northern Europe. Will not conjecture on possible consequences except to say he is not sanguine of peace but fears the contrary. Reports that provisions continue to decline in price; weather has been wet and cold.
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p.; docketed by Wagner as received 28 May.



   
   A full transcription of this document has been added to the digital edition.

